HANFORD, District Judge,
(dissenting.) My reasons for dissenting in this case, briefly stated, are as follows:
The mortgage is a unit. It covers a single tract of land. There can be but one foreclosure suit founded upon it. The equity of redemption is a unit, and the right to a bill to redeem is not divisible. The amount of the mortgage debt must necessarily be ascertained by the court before granting the relief prayed by the bill. The court cannot proceed to dispossess the appellants, nor partition, the land, without the presence of Bunnell; and the money required to pay the mortgage debt cannot be distributed without the presence of Carmany. Therefore the several co-owners of the equity of redemption and the several successors in interest of the mortgagee are all indispensable parlies. Chadbourne’s Ex’rs v. Coe, (8th Circuit,) 51 Fed. Rep. 479, 10 U. S. App. 78, 2 C. C. A. 327; 2 Jones, Mortg. § 1100; Railroad Co. v. Ide, 114 U. S. 52, 5 Sup. Ct. Rep. 735; Coney v. Winchell, 116 U. S. 227, 6 Sup. Ct. Rep. 366; Home Mut. Ins. Co. v. Oregon Ry. & Nav. Co., 20 Or. 569, 26 Pac. Rep. 857; Blacklock v. Small, 127 U. S. 96, 8 Sup. Ct. Rep. 1096.
It is conceded that the court did not have jurisdiction of the cast' when all who were originally made parties were before the court, and I do not believe that the objection has been obviated by shutting out some of the parties whose interests in the subject-matter of the suit are apparent on the face of the record.
Handley, the mortgagor’s attorney, was fully authorized to negotiate and discount the note and mortgage, and there is no charge of fraud which can in any wise affect the rights of the appellants. I think that they are entitled, by the terms of their contract, to receive a just proportion of the full amount secured by the mortgage.